Exhibit 10.2

STRATEGIC HOTELS & RESORTS, INC.

SECOND AMENDED AND RESTATED 2004 INCENTIVE PLAN

PERFORMANCE SHARE AWARD AGREEMENT

We are pleased to inform you that you have been awarded by Strategic Hotels &
Resorts, Inc. (the “Company”) the opportunity to earn a performance share award
(the “Performance Share Award”) subject to your agreement as set forth in
Section 14 below to an amendment of the Value Creation Plan as well as an
amendment to the Unit Agreement issued to you under the Value Creation Plan
limiting the number of shares of Common Stock considered outstanding shares of
Common Stock for purposes of the Value Creation Plan.

The terms of the Performance Share Award are as set forth in this Performance
Share Award Agreement (“Agreement”). This Agreement is granted under the
Strategic Hotels & Resorts Second Amended and Restated 2004 Incentive Plan
(“Plan”) and, except as expressly provided otherwise herein, is limited by and
subject to the express terms and conditions of the Plan, a copy of which has
been made available to you. Certain capitalized terms are defined in the
Appendix to this Agreement. Capitalized terms that are not defined in this
Agreement (including the Appendix) have the meanings given to them in the Plan.
The basic terms of the Performance Share Award are summarized as follows:

 

Target Number of Shares Subject to the Award (“Target Shares”):

  210,396

Performance Period:

 

January 2, 2012 (“Start Date”) through

December 31, 2014 (“End Date”)

1. Earning Performance Shares Award

Subject to the conditions and limitations set forth herein, the Company will
determine and distribute shares of Common Stock to the extent earned as set
forth below on a date (“Distribution Date”) in the first calendar quarter of
2015 (no later than March 15, 2015) in which the Committee determines and
certifies the Relative SNL Lodging Index TSR Performance Percentage and the
Relative MSCI US REIT Index TSR Performance Percentage achieved, each as
described in Section 2 hereof. The Committee will in good faith make such
determination and certification and except as set forth in Sections 3, 4 and 6,
distribute such shares of Common Stock within the time period set forth in the
preceding sentence.

(a) Base Performance Shares

Shares of Common Stock are earned under this Performance Share Award based on
two performance metrics (each, a “Performance Metric”): (1) Relative SNL Lodging
Index TSR Performance and (2) Relative MSCI US REIT Index TSR Performance. The
weighting of each Performance Metric is set forth below:



--------------------------------------------------------------------------------

 

Performance Metrics

   Weighting  

1. Relative SNL Lodging Index TSR

     75 % 

2. Relative MSCI US REIT Index TSR

     25 % 

Shares of Common Stock are earned according to Relative SNL Lodging Index TSR
Performance as set forth below:

 

Percentile Rank

   Multiple of Target  Shares
Earned  

100%

     1.50   

75%

     1.25   

50%

     1.00   

25%

     0.50   

Below 25%

     0   

Shares of Common Stock are earned according to the Relative MSCI US REIT Index
TSR Performance as set forth below:

 

Percentile Rank

   Multiple of Target  Shares
Earned  

100%

     1.50   

75%

     1.25   

50%

     1.00   

25%

     0.50   

Below 25%

     0   

The number of Shares that are earned with respect to each Performance Metric
shall be interpolated on a straight line basis between the Multiple of Target
Shares Earned levels set forth in the schedules above.

(b) Kicker Shares

“Kicker Shares” shall be an additional number of shares of Common Stock earned
under this Performance Share Award equal to 10% of the Target Shares applicable
to the Performance Metric if the Company is at the 85th percentile or higher for
such Performance Metric. Therefore,

 

2



--------------------------------------------------------------------------------

  •  

The Kicker Shares for Relative SNL Lodging Index TSR Performance achievement at
the 85th percentile or higher shall be an additional number of shares of Common
Stock equal to 7.5% of the Target Shares.

 

  •  

The Kicker Shares for the Relative MSCI US REIT Index TSR Performance
achievement at the 85th percentile or higher shall be an additional number of
shares of Common Stock equal to 2.5% of the Target Shares.

(c) Dividend Equivalents:

You shall be credited from the Start Date with dividend equivalents payable in
shares of Common Stock with respect to shares of Common Stock you earn under
this Performance Share Award until the delivery date, without regard to any
deferral election pursuant to Section 6, of such shares of Common Stock (or cash
in a Go Private Transaction) under this Agreement. The number of shares of
Common Stock you will acquire pursuant to dividend equivalents is determined by
assuming that as of each dividend ex-date from the Start Date to such delivery
date under this Agreement with respect to the shares of Common Stock you earn
under this Agreement without regard to this Section 1(c) plus previously
credited shares of Common Stock attributable to prior dividend equivalents under
this Section 1(c), a dollar amount equal to the amount of the dividend that
would have been paid on such number of shares of Common Stock under this
Performance Share Award for such dividend shall be converted into a number of
shares of Common Stock equal to the number of whole and fractional shares of
Common Stock that could have been purchased at the closing price on the dividend
payment date with such dollar amount. In the case of any dividend declared on
shares of Common Stock which is payable in shares of Common Stock, you shall be
credited with an additional number of shares of Common Stock equal to the
product of (x) the number of shares of Common Stock earned under this Agreement
without regard to this Section 1(c) plus previously credited shares of Common
Stock attributable to prior dividend equivalents under this Section 1(c) and the
(y) the number of shares of Common Stock (including any fraction thereof)
distributable as a dividend on a share of Common Stock. Such dividend
equivalents shall be paid to you in shares of Common Stock, (or cash in a Go
Private Transaction (as defined hereafter)) at such time as the Performance
Share Award is otherwise paid.

(d) Limitation on Shares of Common Stock To Be Earned:

Notwithstanding anything to the contrary herein:

(1) No more than the Target Shares will be earned under this Performance Share
Award if the Company TSR is less than or equal to 100%.

(2) No shares of Common Stock will be earned under this Performance Share Award
if the Performance Date Average Price is less than or equal to $2.55 (50% of the
Start Date Average Price), with such dollar amount subject to adjustment
consistent with Section 14.1 of the Plan.

 

3



--------------------------------------------------------------------------------

(e) Example:

An example of a calculation of the earning of a Performance Share Award is set
forth in Exhibit A.

2. Determining Performance Metrics

As set forth above, the earning of shares of Common Stock under this Performance
Share Award depends upon two Performance Metrics: Relative SNL Lodging Index TSR
and Relative MSCI US REIT Index TSR. Shares of Common Stock are earned under
each of the relative TSR measures separately. Relative TSR for each Performance
Metric will be based on the Company’s TSR performance relative to the
equally-weighted TSRs of each Index Company included in the SNL Lodging Index
and MSCI US REIT Index (each, an “Index”) as applicable as of the Performance
Date, excluding the Company if it is part of the Index. TSR is calculated as
share price appreciation plus the reinvestment of dividends during the
applicable period.

To determine relative performance, the baseline metrics are the 60-trading day
average closing price of a share of Common Stock of the Company and of a share
of common stock of each Index Company, with the last of the 60-trading days
falling on December 30, 2011. This 60-trading day average establishes both the
Company’s Start Date Average Price and the Index Company Baseline Stock Price
against which future Company stock performance and the stock performance of
Index Companies within the applicable Index will be compared. If a company was
added to the applicable Index after the Start Date, such company’s average
closing stock price for the 60-trading days prior to joining the Index will be
used for purposes of determining the Index Company Baseline Stock Price. In the
event such Index Company does not have a trading history prior to joining the
Index, the average closing stock price for the 60-trading days starting on the
day the Index Company joined the Index will be used for purposes of determining
the Index Company Baseline Stock Price. Any companies included in the applicable
Index as of the Start Date but which are no longer included in the applicable
Index as of the Performance Date will not be included in the TSR analysis with
respect to such Index.

The 60-trading day average closing price of a share of Common Stock and of a
share of each Index Company with the last trading day of such 60-trading day
period ending on the Performance Date (establishing both the “Performance Date
Average Price” and the “Index Company Performance Date Average Price”,
respectively) is separately determined. (The Performance Date Average Price and
the Index Company Performance Date Average Prices shall be automatically
adjusted to account for any stock split or similar change in capitalization in a
manner as set forth in Section 14.1 of the Plan.)

Company performance will be measured by dividing the Performance Date Average
Price plus Company dividends reinvested as of each dividend ex-date between
Start Date and the Performance Date by the Start Date Average Price, with the
quotient expressed as a percentage of the Start Date Average Price (the “Company
TSR”). The performance for each Index Company will be measured separately by
dividing the Index Company Performance Date Average Price plus Index Company
dividends reinvested as of each dividend ex-date between Start Date and the
Performance Date by the Index Company Baseline Stock Price, with the quotient
expressed as a percentage of the Index Company Baseline Stock Price (the “Index

 

4



--------------------------------------------------------------------------------

Company TSR”). Therefore, the TSR for the Company and each Index Company equals
the change in value between Start Date Average Price and the Performance Date
Average Price, plus dividends reinvested as of each dividend ex-date between
Start Date and Performance Date, as a percentage of the Start Date Stock Price.

The Company’s TSR will be ranked against the Index Company TSRs of the Index
Companies within the SNL Lodging Index to determine the Company’s Percentile
Rank for purposes of Relative SNL Lodging Index TSR Performance Metric. The
Company’s TSR will be ranked against the Index Company TSRs of the Index
Companies within the MSCI US REIT Index to determine the Company’s Percentile
Rank for purposes of Relative MSCI US REIT Index Performance Metric.

An example including the calculation of Start Date Average Price and a
calculation of Company TSR for a prior three year period is set forth in Exhibit
B.

3. Change of Control

If a Change of Control occurs prior to December 31, 2014 the end date for the
Performance Period shall be treated as the date immediately prior to the Change
of Control rather than December 31, 2014 and the relative TSR ranking for the
Performance Metrics will be determined based on this shortened Performance
Period (“Change of Control Performance Period”) and TSRs for Index Companies
shall be determined based on the 60-trading day average closing price of each
Index Company with the last trading day of such 60-trading day period ending
immediately prior to the Change of Control. For purposes of the calculation of
the Company’s TSR for the Change of Control Performance Period, the Company’s
Performance Date Average Price shall be the fair market value of a share of
Common Stock in the Change of Control. The Company’s TSR for the Change of
Control Performance Period shall equal the Performance Date Average Price as
determined pursuant to the preceding sentence plus dividends reinvested as of
each dividend ex-date between the Start Date and the Performance Date, as a
percentage of the Start Date Stock Price.

All payments under this Performance Share Award with respect to a Change of
Control constituting a Go Private Change of Control Transaction shall be paid in
cash. For purposes of this Performance Share Award, a “Go Private Change of
Control Transaction” shall be deemed to have occurred if on or immediately
following the Change of Control no shares of Common Stock or other common stock
of the Company (or any successor) are traded on a national securities exchange.

4. Termination of Employment or Services

If the Company terminates your employment or service relationship for Cause, you
shall have no right to any shares of Common Stock under this Performance Share
Award and this Performance Share Award will immediately terminate without the
payment of any further consideration to you.

If your employment or service relationship with the Employer terminates prior to
a Change of Control because of death, Disability, Constructive Termination,
Retirement or Termination by the Employer other than for Cause, you will become
fully vested in the shares of

 

5



--------------------------------------------------------------------------------

Common Stock that you would have earned under this Performance Share Award if
you had remained employed through December 31, 2014 and such shares of Common
Stock shall be payable in accordance with the Plan as though you had remained
employed with the Employer.

You will become fully vested in the shares of Common Stock earned under this
Performance Share Award on a Change of Control and such shares of Common Stock
(or cash if the Change of Control is a Go Private Transaction) shall be payable
to you upon such Change of Control.

5. Distributions of Shares of Common Stock

Except as otherwise provided by a deferral election pursuant to Section 6 of
this Agreement or by virtue of a Change of Control as described in Section 3 and
4, shares of Common Stock earned pursuant to Sections 1, 2, 3 or 4 shall be
distributed in the first calendar quarter of 2015 (no later than March 15,
2015).

If, however, you elect to defer payment of the shares of Common Stock as
provided in Section 6 of this Agreement, the shares of Common Stock shall be
issued as set forth in the Deferral Election Agreement entered into between you
and the Committee.

6. Deferral Election

Subject to Section 13, you may elect to defer delivery of the shares of Common
Stock that would otherwise be due by virtue of the satisfaction of the
requirements for distribution of shares of Common Stock under this Performance
Share Award Agreement. The Committee shall, in its sole discretion, establish
the rules and procedures for such deferral elections and payment deferrals.

7. No Rights as Shareholder

You shall not have voting or any other rights as a shareholder of the shares of
Common Stock with respect to the Performance Share Award until shares of Common
Stock are actually delivered to you pursuant to Section 4 or 5. Upon delivery of
shares of Common Stock pursuant to this Performance Share Award, you will obtain
full voting and other rights as a shareholder of the Company.

8. Securities Law Compliance

Notwithstanding any other provision of this Agreement, you may not sell the
shares of Common Stock acquired pursuant to this Performance Share Award unless
such shares of Common Stock are registered under the Securities Act or, if such
shares of Common Stock are not then so registered, the Company has determined
that such sale would be exempt from the registration requirements of the
Securities Act. The sale of such shares of Common Stock must also comply with
other applicable laws and regulations governing the shares of Common Stock, and
you may not sell the shares of Common Stock if the Company determines that such
sale would not be in material compliance with such laws and regulations.

 

6



--------------------------------------------------------------------------------

9. Transfer Restrictions

Any sale, transfer, assignment, encumbrance, pledge, hypothecation, conveyance
in trust, gift, transfer by bequest, or other transfer or disposition of any
kind, whether voluntarily or by operation of law, directly or indirectly, of
this Performance Share Award shall be strictly prohibited and void except a
transfer after death by will or by the applicable laws of descent and
distribution.

10. Independent Tax Advice

You acknowledge that determining the actual tax consequences to you of receiving
this Performance Share Award or shares of Common Stock or cash thereunder or
deferring or disposing of shares of Common Stock or cash may be complicated.
These tax consequences will depend, in part, on your specific situation and may
also depend on the resolution of currently uncertain tax law and other variables
not within the control of the Company. You are aware that you should consult a
competent and independent tax advisor for a full understanding of the specific
tax consequences to you of receiving, deferring or disposing of the Performance
Share Award or shares of Common Stock or cash hereunder. Prior to executing this
Agreement, you either have consulted with a competent tax advisor independent of
the Company to obtain tax advice concerning the Performance Share Award with
respect to your specific situation or have had the opportunity to consult with
such a tax advisor but chose not to do so.

11. Withholding and Disposition of Shares of Common Stock

You agree to make arrangements satisfactory to the Employer for the payment of
any federal, state, local or foreign withholding tax obligations that arise with
respect to this Performance Share Award, including, without limitation, the
receipt of shares of Common Stock or cash. Notwithstanding the previous
sentence, you acknowledge and agree that the Employer has the right to deduct
from payments of any kind otherwise due to you any federal, state or local taxes
of any kind required by law to be withheld with respect this Performance Share
Award, including, without limitation, the receipt of shares of Common Stock or
cash.

12. General Provisions

12.1 No Waiver. No waiver of any provision of this Agreement will be valid
unless in writing and signed by the person against whom such waiver is sought to
be enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.

12.2 Undertaking. You hereby agree to take whatever additional action and
execute whatever additional documents the Committee may deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either you, the Performance Share Award or the shares of
Common Stock or cash acquired pursuant to the express provisions of this
Agreement.

12.3 Agreement Is Entire Contract. This Agreement constitutes the entire
contract between the parties hereto with regard to the subject matter hereof.

 

7



--------------------------------------------------------------------------------

12.4 Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding on, the Company and its successors and assigns and
you and your legal representatives, heirs, legatees, distributees, assigns and
transferees by operation of law, whether or not any such person will have become
a party to this Agreement and agreed in writing to join herein and be bound by
the terms and conditions hereof.

12.5 No Employment or Service Contract. This Agreement does not confer upon you
any right with respect to continuance of employment by the Employer, nor does it
interfere in any way with the right of your employer to terminate your
employment or services at any time.

12.6 Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but which, upon execution, will
constitute one and the same instrument.

12.7 Governing Law. This Agreement will be construed and administered in
accordance with and governed by the laws of the State of Illinois.

13. Section 409A Compliance

The Company intends that any distribution of shares of Common Stock or cash,
deferral and other provisions applicable to your Performance Share Award fully
comply with the payout and other limitations and restrictions imposed under
Section 409A of the Internal Revenue Code of 1986, as amended (“Code”), as
clarified or modified by IRS guidance, including without limitation, treating
the date you have a separation from service under Code Section 409A as the date
you terminate employment or your service relationship for purposes of this
Agreement – in each case if and to the extent such Code Section 409A is
otherwise applicable to your Performance Share Award and such compliance is
necessary to avoid the penalties otherwise imposed under Code Section 409A. In
this connection, the Company and you agree that the payout timing provisions
applicable to the Performance Share Award, and the terms of any deferral and
other rights regarding such Performance Share Award, shall be deemed modified,
if and to the extent necessary to comply with the payout and other limitations
and restrictions imposed under Code Section 409A, as clarified or modified by
IRS guidance – in each case if and to the extent such Code Section 409A is
otherwise applicable to your Performance Share Award and such compliance is
necessary to avoid the penalties otherwise imposed under Code Section 409A,
including, without limitation, any necessary delay in payment (but not vesting)
of the Performance Share Award to avoid Code Section 409A adverse consequences
with respect to a payment that is subject to Code Section 409A if a Change of
Control occurs that does not constitute a permissible distribution trigger for a
payment that is subject to Code Section 409A. This Performance Share Award is
subject to Section 17.5 of the Plan.

 

8



--------------------------------------------------------------------------------

14. Amendment Two to Value Creation Plan and Unit Agreement Thereunder

You and the Company agree that no shares of Common Stock in excess of
174,828,353 shares of Common Stock shall be treated as outstanding shares of
Common Stock for purposes of determining Normal Unit Distributions pursuant to
Section 7.2 of the Value Creation Plan or for purposes of determining Change of
Control Unit Distributions pursuant to Section 7.3 of the Value Creation Plan.
Capitalized terms in this Section 15 have the meanings given to them in the
Value Creation Plan. This document constitutes an amendment to Section 7.2 and
Section 7.3 of the Value Creation Plan as well as an amendment to the Unit
Agreement under the Value Creation Plan previously entered into by the Company
and you.

REMAINDER OF PAGE INTENTIONALLY BLANK.

SIGNATURE PAGE FOLLOWS.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on this 21st day of
February, 2012 and specifically agree that no more than 174,828,353 shares of
Common Stock shall be treated as outstanding shares of Common Stock for purposes
of determining Normal Unit Distributions pursuant to Section 7.2 of the Value
Creation Plan or for purposes of determining Change of Control Unit
Distributions pursuant to Section 7.3 of the Value Creation Plan and this
Performance Share Award accordingly shall serve as an amendment to the Value
Creation Plan and your Unit Agreement under the Value Creation Plan.

 

STRATEGIC HOTELS & RESORTS, INC. /s/ Paula C. Maggio By:   Paula C. Maggio Its:
  Senior Vice President, Secretary & General Counsel

 

/s/ Laurence S. Geller Laurence S. Geller

 

10



--------------------------------------------------------------------------------

EXHIBIT A

EXAMPLE OF PERFORMANCE SHARE AWARD CALCULATION

 

     Company
% TSR
Rank      Multiple           Weighing                          Weighted
Multiple  

SNL Lodging Index

     72         1.22       X      75 %      =         0.92        
LOGO [g306877g93e32.jpg]  
  
                            1.26   

MSCI US REIT Index

     85         1.35       X      25 %      =         0.34         

 

     Weighted
Multiple           Target
Grant                           1.26       X      10,000         =       Base
Grant      12,600   

Because the Company’s Relative MSCI US REIT Index percentile equaled at least
85%, additional Kicker Grant = 2.5% x 10,000

   

   Kicker Grant      250                     

 

 

                 Total Grant =      12,850   

Dividend Equivalents as calculated in the table below.

  

   Dividend Equivalents      1,949                     

 

 

                 Total Grant with Dividend Equivalents      14,799   

 

A-1



--------------------------------------------------------------------------------

Calculation of Dividend Equivalents assuming 2012-2015 was identical to
2005-2007:

 

Date

   Stock Price      Dividends Per
Share      Shares Including
Dividends
Reinvested  

Initial Shares

           12,850   

4/20/05 Dividend Payment Date

   $ 14.25       $ 0.22         13,048   

7/20/05 Dividend Payment Date

   $ 18.06       $ 0.22         13,207   

10/20/05 Dividend Payment Date

   $ 17.03       $ 0.22         13,378   

1/20/06 Dividend Payment Date

   $ 21.04       $ 0.22         13,518   

4/20/06 Dividend Payment Date

   $ 22.94       $ 0.23         13,653   

7/10/06 Dividend Payment Date

   $ 20.52       $ 0.23         13,806   

10/10/06 Dividend Payment Date

   $ 20.83       $ 0.23         13,959   

1/10/07 Dividend Payment Date

   $ 20.80       $ 0.23         14,113   

4/10/07 Dividend Payment Date

   $ 22.84       $ 0.24         14,262   

7/10/07 Dividend Payment Date

   $ 23.21       $ 0.24         14,409   

10/10/07 Dividend Payment Date

   $ 22.24       $ 0.24         14,564   

1/10/08 Dividend Payment Date

   $ 14.89       $ 0.24         14,799   

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

EXAMPLE OF PRICE CALCULATION

Start Date Average Price was calculated as set forth below:

 

     Date      Close  

1

     30-Dec-11       $ 5.37   

2

     29-Dec-11       $ 5.36   

3

     28-Dec-11       $ 5.33   

4

     27-Dec-11       $ 5.60   

5

     23-Dec-11       $ 5.54   

6

     22-Dec-11       $ 5.54   

7

     21-Dec-11       $ 5.42   

8

     20-Dec-11       $ 5.38   

9

     19-Dec-11       $ 4.97   

10

     16-Dec-11       $ 5.05   

11

     15-Dec-11       $ 5.00   

12

     14-Dec-11       $ 4.88   

13

     13-Dec-11       $ 4.87   

14

     12-Dec-11       $ 4.94   

15

     9-Dec-11       $ 5.14   

16

     8-Dec-11       $ 4.86   

17

     7-Dec-11       $ 5.14   

18

     6-Dec-11       $ 5.13   

19

     5-Dec-11       $ 5.22   

20

     2-Dec-11       $ 5.29   

21

     1-Dec-11       $ 4.98   

22

     30-Nov-11       $ 5.02   

23

     29-Nov-11       $ 4.69   

24

     28-Nov-11       $ 4.66   

25

     25-Nov-11       $ 4.40   

26

     23-Nov-11       $ 4.37   

27

     22-Nov-11       $ 4.71   

28

     21-Nov-11       $ 4.75   

29

     18-Nov-11       $ 5.04   

30

     17-Nov-11       $ 4.99   

31

     16-Nov-11       $ 5.06   

32

     15-Nov-11       $ 5.18   

33

     14-Nov-11       $ 5.11   

34

     11-Nov-11       $ 5.35   

35

     10-Nov-11       $ 5.20   

36

     9-Nov-11       $ 5.08   

37

     8-Nov-11       $ 5.43   

38

     7-Nov-11       $ 5.53   

 

B-1



--------------------------------------------------------------------------------

     Date      Close  

39

     4-Nov-11       $ 5.54   

40

     3-Nov-11       $ 5.76   

41

     2-Nov-11       $ 5.71   

42

     1-Nov-11       $ 5.27   

43

     31-Oct-11       $ 5.69   

44

     28-Oct-11       $ 5.76   

45

     27-Oct-11       $ 5.39   

46

     26-Oct-11       $ 5.09   

47

     25-Oct-11       $ 5.13   

48

     24-Oct-11       $ 5.31   

49

     21-Oct-11       $ 5.22   

50

     20-Oct-11       $ 5.01   

51

     19-Oct-11       $ 4.95   

52

     18-Oct-11       $ 5.06   

53

     17-Oct-11       $ 4.59   

54

     14-Oct-11       $ 4.85   

55

     13-Oct-11       $ 4.73   

56

     12-Oct-11       $ 4.75   

57

     11-Oct-11       $ 4.54   

58

     10-Oct-11       $ 4.59   

59

     7-Oct-11       $ 4.25   

60

     6-Oct-11       $ 4.41          $ 5.09   

Performance Date Average Price, Index Company Baseline Stock Price and Index
Company Performance Date Average Price shall be calculated in the same manner as
the Start Date Average Price was calculated.

 

B-2



--------------------------------------------------------------------------------

EXAMPLE OF TSR CALCULATION

Below is a calculation of TSR for the Company from 2005 to 2007:

 

Date

   Stock
Price      Dividends
Per Share      Value of
$100 Initial
Investment      TSR  

12/31/04 60 Day Avg.

   $ 14.82          $ 100.00      

3/29/05 Dividend Ex-Date

   $ 14.30       $ 0.22       $ 97.98      

6/28/05 Dividend Ex-Date

   $ 17.96       $ 0.22       $ 124.56      

9/28/05 Dividend Ex-Date

   $ 17.70       $ 0.22       $ 124.28      

12/16/05 Dividend Ex-Date

   $ 20.35       $ 0.22       $ 144.43      

3/29/06 Dividend Ex-Date

   $ 22.90       $ 0.23       $ 164.16      

6/28/06 Dividend Ex-Date

   $ 20.06       $ 0.23       $ 145.45      

9/27/06 Dividend Ex-Date

   $ 20.04       $ 0.23       $ 146.98      

12/22/06 Dividend Ex-Date

   $ 21.14       $ 0.23       $ 156.73      

3/23/07 Dividend Ex-Date

   $ 23.54       $ 0.24       $ 176.30      

6/22/07 Dividend Ex-Date

   $ 22.20       $ 0.24       $ 168.07      

9/24/07 Dividend Ex-Date

   $ 20.95       $ 0.24       $ 160.42      

12/24/07 Dividend Ex-Date

   $ 18.37       $ 0.24       $ 142.50                  

 

 

 

12/31/07 60 Day Avg.

   $ 21.61          $ 167.64         167.64 %             

 

 

 

A comparable methodology for determining TSR for the Company and Index Companies
during the Performance Period or Change of Control Performance Period shall be
used.

 

B-3



--------------------------------------------------------------------------------

APPENDIX

“Cause” has the meaning assigned to it in the Employment Agreement.

“Constructive Termination” has the meaning assigned to it in the Employment
Agreement.

“Disability” has the meaning assigned to it in the Employment Agreement.

“Employment Agreement” means your Employment Agreement with the Company dated
August 27, 2009.

“Index Company” means each of the companies including in the SNL Lodging Index
and MSCI US REIT Index.

“Index Company Baseline Stock Price” means the baseline stock price for each
Index Company.

“Performance Date” means the earlier of the End Date or the date of a Change of
Control.

“Performance Date Average Price” means the average closing price of a share of
Common Stock during the 60-trading day period ending on the End Date if the
Performance Date is the End Date or the fair market value of a share of Common
Stock on the date of a Change of Control if the Performance Date is the date of
a Change of Control.

“Retirement” means retirement from the Employer on or after age 62.

“Start Date Average Price” means the average closing price of a Share during the
60-day trading period immediately prior to the Start Date.

“TSR” means the total shareholder return.

“Value Creation Plan” means the Strategic Hotels & Resorts, Inc. Value Creation
Plan.

 

B-4